
	

115 S708 IS: International Narcotics Trafficking Emergency Response by Detecting Incoming Contraband with Technology Act
U.S. Senate
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 708
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2017
			Mr. Markey (for himself, Mr. Rubio, Mr. Brown, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To improve the ability of U.S. Customs and Border Protection to interdict fentanyl, other synthetic
			 opioids, and other narcotics and psychoactive substances that are
			 illegally imported into the United States, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the International Narcotics Trafficking Emergency Response by Detecting Incoming Contraband with Technology Act or the INTERDICT Act.
 2.DefinitionsIn this Act: (1)Chemical screening deviceThe term chemical screening device means an infrared spectrophotometer, mass spectrometer, nuclear magnetic resonance spectrometer, Raman spectrophotometer, or other scientific instrumentation able to collect data that can be interpreted to determine the presence of fentanyl, other synthetic opioids, and other narcotics and psychoactive substances.
 (2)Express consignment operator or carrierThe term express consignment operator or carrier has the meaning given that term in section 128.1 of title 19, Code of Federal Regulations (or any similar successor regulation).
 (3)SecretaryThe term Secretary means the Secretary of Homeland Security. 3.Interdiction of fentanyl, other synthetic opioids, and other narcotics and psychoactive substances (a)Chemical screening devicesThe Secretary of Homeland Security shall—
 (1)increase the number of chemical screening devices available to U.S. Customs and Border Protection over the number of such devices that are available on the date of the enactment of this Act; and
 (2)make such additional chemical screening devices available to U.S. Customs and Border Protection as the Secretary determines are necessary for U.S. Customs and Border Protection to carry out activities to interdict fentanyl, other synthetic opioids, and other narcotics and psychoactive substances that are illegally imported into the United States, including such substances that are imported through the mail or by an express consignment operator or carrier.
 (b)Personnel To interpret dataThe Secretary shall dedicate the appropriate number of personnel, including scientists, to U.S. Customs and Border Protection so that personnel are available during all operational hours to interpret data collected by chemical screening devices.
 4.Authorization of appropriationsThere are authorized to be appropriated to the Secretary $15,000,000 to ensure that U.S. Customs and Border Protection—
 (1)has sufficient resources and personnel, including scientists, available during all operational hours to prevent the unlawful importation of fentanyl, other synthetic opioids, and other narcotics and psychoactive substances; and
 (2)is provided with sufficient chemical screening devices to facilitate the effective and efficient detection and identification of such substances.
